


Exhibit 10.9


CYBEROPTICS CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT, made as of the ___ of ____, 20__ by and between CyberOptics
Corporation, a Minnesota corporation (“the Company”), and _______ (“Employee”).


WHEREAS, the Company wishes to grant this stock option to Employee under its
1998 Stock Incentive Plan.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1. Definitions
For all purposes of this Option, the following terms shall have the meanings
ascribed to them below:
(a)
An “Adverse Change” in Employee’s employment shall mean the occurrence of any of
the following events:

(i)
the assignment to Employee of employment responsibilities which are not of
comparable responsibility and status as the employment responsibilities held by
Employee immediately prior to a Change in Control;

(ii)
a reduction by the Company in Employee’s compensation (including targeted bonus
compensation) as in effect immediately prior to a Change in Control;

(iii)
the Company’s requiring Employee to be based anywhere after a Change of Control
other than within fifty (50) miles of Employee’s office location immediately
prior to a Change in Control, except for requirements of temporary travel on the
Company’s business to an extent substantially consistent with Employee’s
business travel obligations immediately prior to a Change in Control; or

(b)
“Change in Control” shall mean:

(i)
a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Company is then subject to such reporting requirement;

(ii)
the public announcement (which, for purposes of this definition, shall include,
without limitation, a report filed pursuant to Section 13(d) of the Exchange
Act) by the Company or any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) that such person has become the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities;

(ii)
the Continuing Directors cease to constitute a majority of the Company’s Board
of Directors;

(iii)
the shareholders of the Company approve (x) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Company stock would be converted into cash,
securities or other property, other than a merger of the Company in which
shareholders immediately prior to the merger have the same proportionate
ownership of stock of the surviving corporation immediately after the merger;
(y) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; or (z) any plan of liquidation or dissolution of the Company; or

(iv)
the majority of the Continuing Directors determine in their sole and absolute
discretion that there has been a change in control of the Company.





--------------------------------------------------------------------------------




(c)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(d)
“Company” shall mean CyberOptics Corporation, a Minnesota corporation, and with
respect to any reference to Employee’s employer, any subsidiary of CyberOptics
Corporation.

(e)
“Common Stock” shall mean the common stock, no par value, of the Company.

(f)
“Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the effective date of this Option or (y)
subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors. For purposes
of this subparagraph (ii), “Acquiring Person” shall mean any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) who beneficially
owns (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding securities, but shall not include the Company,
any subsidiary of the Company or any employee benefit plan of the Company or of
any subsidiary of the Company or any entity holding shares of Common Stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

(g)
“Disabled” or “Disability” shall have the meaning attributed to it by Section
105(d)(4) of the Code or any successor section.

(h)
“Option” shall mean the right to purchase Common Stock of the Company
represented by this Agreement.

(i)
“Retirement” or “Retire” shall mean the cooperative Resignation of Employee
pursuant to its retirement policies after age 58 and after the Employee has been
employed by the Company or a subsidiary for more than ten years.

(j)
“Resign” or “Resignation” shall mean the voluntary termination by Employee of
employment with the Company, unless the Company agrees, through its Board of
Directors, that such voluntary termination shall not constitute a resignation
for purposes of this Option.

2. Grant of Option
The Company hereby grants to Employee, on the date set forth above and at the
times and subject to the conditions set forth below, the right and option to
purchase all or any part of an aggregate of ____ of Common Stock at the price of
___ per share on the terms and conditions set forth herein. This Option is not
intended to be an incentive stock option within the meaning of Section 422 of
the Code.
3. Duration and Exercisability
(a)
Except as provided in paragraph 3(b) or 4(b) below, this Option may not be
exercised by Employee until the expiration of one (1) year from the date hereof
and shall become exercisable on the first anniversary of the date hereof with
respect to 25% of the shares subject hereto and with respect to an additional
cumulative 25% of the shares subject to this Option on the anniversary of the
date hereof in each year thereafter until the fourth anniversary of the date
hereof when this Option shall be exercisable in full. This Option shall
terminate in all events seven (7) years after the date of grant.

(b)
Notwithstanding Section 3(a), the exercisability of this Option shall be
accelerated, and this Option shall become exercisable with respect to all of the
shares subject to this Option on the date of, and in the event of, an Adverse
Change in Employee’s employment after a Change In Control.

(c)
During the lifetime of Employee, the Option shall be exercisable only by
Employee and shall not be assignable or transferable by Employee, other than by
will or the laws of descent and distribution.





--------------------------------------------------------------------------------




4.    Effect of Termination of Employment
(a)
In the event that Employee (i) shall cease to be employed by the Company prior
to a Change of Control for any reason other than Employee’s gross and willful
misconduct, Employee’s Retirement or Employee’s death or Disability, or (ii)
shall Resign after a Change of Control and prior to an Adverse Change, then
Employee shall have the right to exercise the Option at any time within three
months after such termination of employment or Resignation to the extent of the
full number of shares Employee was entitled to purchase under the Option on the
date of termination or resignation, subject to the condition that no Option
shall be exercisable after the expiration of the term of the option.

(b)
In the event that Employee’s employment with the Company is terminated by the
Company within two years after a Change of Control, Employee shall have the
right to exercise the Option at any time within three months after such
termination of employment with respect to the full number of shares subject to
this Option.

(c)
In the event that Employee shall cease to be employed by the Company by reason
of Employee’s gross and willful misconduct during the course of employment,
including but not limited to wrongful appropriation of the Company funds or the
commission of a gross misdemeanor or felony, the option shall be terminated as
of the date of the misconduct.

(d)
If Employee shall die while in the employ of the Company or within three months
after termination of employment for any reason other than gross and willful
misconduct or become Disabled while in the employ of the Company and Employee
shall not have fully exercised the option, such option may be exercised at any
time within twelve months after Employee’s death or Disability by the personal
representatives or administrators, or if applicable guardian, of Employee or by
any person or persons to whom the option is transferred by will or the
applicable laws of descent and distribution, to the extent of the full number of
shares Employee was entitled to purchase under the option on the date of death,
Disability or termination of employment, if earlier, and subject to the
condition that no option shall be exercisable after the expiration of the term
of the option.

(e)
In the event Employee Retires, then Employee shall have the right to exercise
the Option at any time after such Retirement and until the term of this Option
expires to the extent of the full number of shares Employee was entitled to
purchase under the Option on the date of Retirement.

5. Manner of Exercise
(a)
The option can be exercised only by Employee or other proper party by delivering
within the option period written notice to the Company at its principal office.
The notice shall state the number of shares as to which the option is being
exercised and be accompanied by payment in full of the option price for all
shares designated in the notice.

(b)
Employee may pay the option price by check (bank check, certified check or
personal check) or with the approval of the Company by delivering to the Company
for cancellation Common Stock of the Company with a fair market value equal to
the option price; provided, however, that Employee shall not be entitled to
tender shares of the Common Stock pursuant to successive, substantially
simultaneous exercises of this Option or any other stock option of the Company.
For these purposes, the fair market value of the Common Stock shall be as
reasonably determined by the Company but shall not be less than, if applicable,
(i) the closing price of the stock as reported for composite transactions, if
the Common Stock is then traded on a national securities exchange, (ii) the last
sale price if the Common Stock is then quoted on the NASDAQ National Market
System or (iii) the average of the closing representative bid and asked prices
of the Common Stock as reported on NASDAQ on the date as of which fair market
value is being determined.





--------------------------------------------------------------------------------








6. Miscellaneous
(a)
This option is issued pursuant to the Company’s 1998 Stock Incentive Plan and is
subject to its terms. The terms of the Plan are available for inspection during
business hours at the principal offices of the Company.

(b)
This Agreement shall not confer on Employee any right with respect to employment
or continuance of employment by the Company, nor will it interfere in any way
with the right of the Company to terminate such employment at any time. Employee
shall have none of the rights of a shareholder with respect to shares subject to
this Option until such shares shall have been issued to Employee upon exercise
of this Option.

(c)
The exercise of all or any parts of this Option shall only be effective at such
time that the sale of Common Stock pursuant to such exercise will not violate
any state or federal securities or other laws.

(d)
Notwithstanding any other provision of this Option, if there shall be any change
in the common stock subject to the Option through merger, consolidation,
reorganization, recapitalization, dividend or other distribution, stock split or
other similar corporate transaction or event of the Company, or the Company
shall enter into a written agreement to undergo such a transaction or event, the
Company, in its absolute discretion, may either: (i) make appropriate adjustment
in the number of shares and the price per share of the shares subject to the
Option in order to prevent dilution or enlargement of the Option rights granted
hereunder (provided that the number of shares subject to the Option shall always
be a whole number) or (ii) cancel any or all of this Option and pay to Employee
in cash the value of such cancelled Option or portion thereof based on the price
per share received, or to be received, by a shareholder of the Company in such
transaction.

(e)
The Company shall at all times during the term of the Option reserve and keep
available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.

(f)
In order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it upon the exercise of the
Option, and in order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
insure that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from Employee. Employee may
elect to satisfy his federal and state income tax withholding obligations upon
exercise of the Option by (i) having the Company withhold a portion of its
common shares otherwise to be delivered upon exercise of the Option having a
fair market value equal to the amount of federal and state income tax required
to be withheld upon such exercise, or (ii) delivering to the Company shares of
Common Stock other than the shares issuable upon exercise of the Option with a
fair market value equal to such taxes.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.


CYBEROPTICS CORPORATION            EMPLOYEE


_________________________________        ________________________________
Subodh Kulkarni                            Name
Chief Executive Officer    
                                        




